Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 3/31/2022.  Applicant has elected Group II, corresponding to claims 1-17. The examiner acknowledges the applicant’s cancellation of 18-33. Invention Group I, corresponding to the recently cancelled claims 18-33, is withdrawn from further consideration.
	
Specification
The specification submitted 8/25/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 8/25/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021 has been considered by the examiner.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yun (US # 20210143176).

Regarding Claim 1, Yun teaches an integrated assembly (see Figs. 3-5 and corresponding text), comprising:
a first deck (120) having first memory cells (188c) arranged in first tiers disposed one atop another (shown corresponding to gate electrodes 122);
a second deck (130) over the first deck (shown) and having second memory cells (188c) arranged in second tiers disposed one atop another;
cell-material-pillars (188) passing through the first and second decks; the cell- material-pillars having first inter-deck inflections (see W1a vs. W2b in Fig. 5B) associated with a boundary between the first and second decks (shown); the cell-material-pillars being arranged within a configuration which includes a first memory-block-region and a second memory-block-region (shown in Figs. 3 & 4); and 
a panel (192) between the first and second memory-block-regions (shown in Figs. 3 & 4); the panel having a second inter-deck inflection (see D1a vs. D2b in Fig. 5B) associated with the boundary between the first and second decks (shown).

Regarding Claim 2, Yun teaches the integrated assembly of claim 1 wherein the panel has a pair of opposing sidewalls in top-down view (see 192 in Fig. 3, walls right and left), with the sidewalls extending along a horizontal direction (Y direction in Fig. 3); and wherein the opposing sidewalls are substantially horizontally parallel to one another and substantially horizontally straight (shown).

Regarding Claim 8, Yun teaches the integrated assembly of claim 1 wherein the panel comprises silicon dioxide ([0103] where sublayers 160 are portions of structure 192).

Regarding Claim 9, Yun teaches the integrated assembly of claim 1 wherein the first inter-deck inflections are regions where narrower cell-material-pillar regions associated with the second deck merge with wider cell-material-pillar regions associated with the first deck (shown in Fig. 4).

Regarding Claim 10, Yun teaches the integrated assembly of claim 9 wherein the second inter-deck inflections are regions where narrower panel regions associated with the second deck merge with wider panel regions associated with the first deck (see Fig. 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US # 20210143176) in view of Thimmegowda (US # 20140217488).

Regarding Claim 3, Yun teaches the integrated assembly of claim 1 wherein the panel has a pair of opposing sidewalls in top-down view (see Fig. 3, showing the horizontally offset sidewalls of part 192), with the sidewalls extending along a horizontal direction (extending vertically on the page); and wherein the opposing sidewalls are substantially horizontally parallel to one another (shown substantially parallel).

Although Yun discloses much of the claimed invention, it does not explicitly teach the integrated assembly of claim 1 wherein the opposing sidewalls have serpentine configurations along the horizontal direction.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Thimmegowda teaches a similar integrated assembly wherein a panel (30; [0014]) has a pair of opposing sidewalls (see Fig. 1) in top-down view wherein the opposing sidewalls have serpentine configurations along the horizontal direction (see edges 32, 34).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the panel shape, taught in Yun, as suggested by Thimmegowda. Specifically, the modification suggested by Thimmegowda would be to employ a integrated assembly of claim 1 wherein the opposing sidewalls have serpentine configurations along the horizontal direction. The rationale for this modification is that the serpentine design provides packing density ([0004]). This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of dense memory configurations are well known in the art (see MPEP 2144.01).


Regarding Claim 4, Yun teaches the integrated assembly of claim 3 comprising: 
a first set of the cell-material-pillars (as shown in Fig. 3, the right side of the right-most feature 192) within the first memory-block-region and along one of the opposing sidewalls (see Fig. 3, parts 188 on either side of 192); 
a second set of the cell-material-pillars (as shown in Fig. 3, the left side of the right-most feature 192) within the second memory-block-region and along the other of the opposing sidewalls (see Fig. 3, parts 188 on either side of 192); 
the first set of the cell-material-pillars having neighboring edges adjacent said one of the opposing sidewalls (shown adjacent); 
the second set of the cell-material-pillars having neighboring edges adjacent said other of the opposing sidewalls (shown adjacent).

As taught in Thimmegowda, the serpentine configurations of the opposing sidewalls being configured to maintain a substantially uniform distance of said one of the of opposing sidewalls from the neighboring edges of the cell-material-pillars of the first set, and to maintain a substantially uniform distance of said other of the of opposing sidewalls from the neighboring edges of the cell-material- pillars of the second set (see Fig. 1 showing the uniform distances as claimed).


    PNG
    media_image1.png
    415
    675
    media_image1.png
    Greyscale
Regarding Claim 5, Thimmegowda, as applied to claim 1, teaches the integrated assembly of claim 4 wherein the cell-material-pillars within the first and second memory-block-regions are along pillar pitch, pp (see line showing a distance pp in the annotated drawing taken from Fig. 1).

Although Yun in view of Thimmegowda discloses much of the claimed invention, it does not explicitly teach the integrated assembly wherein the distance from a center of a cell-material-pillar of the first set, across the panel and to a center of a cell-material-pillar of the second set, is less than or equal to about 3 pp.

Nonetheless the drawing of Thimmegowda suggests the claimed ratio of pp to s, wherein s is less than or equal to about 3 pp. More specifically, although the drawings are not to scale, a person having ordinary skill in this art would have suggested to them a spacing where pp = 0.5 inches and s = 0.75 inches. Thus the ratio suggested is s = 1.55 pp, which is less than 3 pp. A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the ratio of pp to s, suggested by Thimmegowda’s drawing. Specifically, the modification suggested by Thimmegowda would be to employ a integrated assembly wherein the distance from a center of a cell-material-pillar of the first set, across the panel and to a center of a cell-material-pillar of the second set, is less than or equal to about 3 pp. It would have been obvious to try various ratios across a range to optimize performance for a given application, but it would be especially obvious to try a spacing ratio shown in the drawing of Thimmegowda.

Regarding Claims 6 and 7, see the rejection of claim 5.

	
Regarding Claim 11, Yun teaches an integrated assembly (see Figs. 3 and 4), comprising: 
a stack of alternating conductive levels (122m 132Mm, 142m) and insulative levels (124, 134, 144); 
cell-material-pillars (188) passing through the stack; the cell-material-pillars being arranged within a configuration which includes a first memory-block-region and a second memory-block-region (divided by 192; shown in Figs. 3 & 4); 
memory cells (parts of 188) comprising regions of the cell-material-pillars and being along the conductive levels (see Fig. 4); and 
a panel (192) between the first and second memory-block-regions; the panel having a pair of opposing sidewalls (see especially Fig. 3) in top-down view; the opposing sidewalls being substantially parallel to one another (shown).

Although Yun discloses much of the claimed invention, it does not explicitly teach the integrated assembly of claim 11 wherein the opposing sidewalls have serpentine configurations along the horizontal direction.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained in the rejection of claim 3. 


Regarding Claim 12, Yun teaches the integrated assembly of claim 11 wherein the stack includes two or more decks provided one atop another (120, 130, 140).

Regarding Claim 13, Yun teaches the integrated assembly of claim 11 wherein the panel comprises silicon dioxide (see the rejection of claim 8).

Regarding Claims 14-17, see the rejections of claim 4-7, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899